           Case 1:20-cr-00006-PB Document 122 Filed 12/22/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA

v.                                                                  No. 20-CR-00006-PB

CHRISTOPHER CANTWELL



           ASSENTED TO MOTION TO CONTINUE SENTENCING HEARING

        Christopher Cantwell respectfully moves the Court to continue the sentencing hearing in

this case, currently scheduled on January 4, 2021, for approximately 14 days. 1 As grounds for this

motion, it is stated:

        The Defense is preparing a sentencing memorandum. The Final PSR was received by the

parties on December 17, 2020. The Defense currently has a deadline of December 25, 2020 to

submit a sentencing memorandum. As a result of the pandemic, Counsel has been communicating

with the Defendant by mail and telephonically rather than in-person. Counsel requires additional

time to review the final PSR with the Defendant and complete the sentencing memorandum.

        For rescheduling purposes, the Defendant notes herein his request that his sentencing

hearing be held in-person rather than by video.

        Government’s counsel, through John Davis, AUSA, has been contacted and has no

objection to this motion.

        Wherefore, the defendant respectfully moves this Court to grant this motion, continue the

sentencing hearing scheduled for January 4, 2021 for 14 days, and such other relief as may be

deemed just and equitable.


1
  No memorandum accompanies this motion because one is not necessary as the government has assented
to the motion.


                                                  1
         Case 1:20-cr-00006-PB Document 122 Filed 12/22/20 Page 2 of 2



                                                  Respectfully submitted,

                                                  /s/ Eric Wolpin
                                                  Eric Wolpin
                                                  N.H. Bar #18372
                                                  Assistant Federal Public Defender
                                                  Eric_Wolpin @fd.org

                                                  /s/ Jeffrey Levin
                                                  Jeffrey Levin
                                                  N.H. Bar # 12901
                                                  Assistant Federal Public Defender
                                                  Jeff_Levin@fd.org


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020 the above document was served electronically
upon all counsel of record through the CM/ECF filing system.

                                                  /s/ Eric Wolpin
                                                  Eric Wolpin




                                              2
